Walton, J.
This is an action on a promissory note. The defense is want of consideration. The note was delivered to and accepted by the treasurer of the towu of Embden in payment of taxes on the defendant’s real estate. It is claimed in defense that the transaction -was illegal and void; and, being-illegal and void, that it did not have the effect to discharge the taxes; and the taxes not being discharged, that the note is without consideration and not collectible.
Ungracious as this defense may seem to be, we feel compelled to sustain it. Town officers can not be allowed to disregard the statutory modes of doing business and substitute ways of their own. The acceptance of promissory notes is not a lawful mode of collecting taxes. If one man can pay his taxes with a promissory note, all can. And let it once be understood that taxes may be thus paid, and the result could not he otherwise than disastrous to the finances of the town. Sound public policy forbids the introduction of such a practice. We hold that the transaction was illegal and void; and, being so, that it did not discharge the taxes on the defendant’s real estate, and the note has no valid consideration to support it. Packard v. Tisdale, 50 Maine, 376.

Judgment for defendant.